Detailed Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Response to Amendments  
The amendment filed on 09/21/2022 has been entered. Claims 14 – 18 have been cancelled. Claims 21 – 25 are newly added and find support in at least [0030 – 0032, 0073, 0054] of as-published US2020/0180031. Claims 1 – 13 and 19 – 20 remain pending. Claims 1 – 13 and 19 – 25 are under examination. 
The amendments to claim 1 have overcome the previous rejection of; 
Claims 1 – 4, 11 – 13, and 19 – 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ellingson (US 5,891,206).
Claims 5 and 14 – 16 under 35 U.S.C. 103 over Ellingson (US 5,891,206) 
Claims 5 – 9 and 14 – 18 under 35 U.S.C. 103 over Ellingson (US 5,891,206) in further view of Lefebvre (US 5,951,737) 
Claim 10 under 35 U.S.C. 103 over Ellingson (US 5,891,206) in view of Yamaguchi (US2001/0011004)

	However, upon further consideration, a new rejection is made of; 
Claims 1 – 13, 19 – 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US2003/0097800) in view of Ellingson (US 5,891,206, cited in IDS 1/16/20 as EP0876876) and MatWeb (Aluminum 6065 Compositional Spec, NPL, 2009), and in further view of Lefebvre (US 5,951,737)


Claim Rejections – U.S.C. § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “irregularly shaped” in claim 22 is a relative term which renders the claim indefinite. The term “irregularly shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any shape is interpreted to meet the claimed “irregular shaped”.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13, 19 – 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US2003/0097800) in view of Ellingson (US 5,891,206, cited in IDS 1/16/20 as EP0876876) and MatWeb (Aluminum 6065 Compositional Spec, NPL, 2009), and in further view of Lefebvre (US 5,951,737, as cited in the office action of 08/27/2021), as evidenced by Qian (“Sintering of Aluminum Alloys, 2010)

Regarding claims 1, 6 – 10, and 19, Ramanath teaches a method for making an abrasive tool grinding wheel, meeting claim 19, including a core and an abrasive rim wherein the abrasive rim comprises abrasive grain and metal bond matrix sintered together [0010], wherein the metal bond matrix material can be an aluminum alloy [0020]. Ramanath teaches a fabrication method that includes forming the core, wherein the core can be also be comprised of an aluminum alloy [0028] then forming segment units around the core by molding (meeting the claimed applying pressure step), and applying heat and pressure to create and attach the segments to the core [0031], meeting the claimed pressing-sintering step of claim 1 and meeting claim 10 of pressing-sintering on an aluminum support already made. 
Given that after the pressing-sintering step the grinding wheel would be cooled to room temperature and that aluminum alloys experience thermal contraction during cooling, as evidenced by Qian which shows in Fig 12.12 that aluminum alloys experience contraction (i.e. densification) as the temperature drops, cooling after press-sintering is interpreted as performing a thickening step on the semi-finished product.  
Ramanath teaches that the abrasives comprise super abrasives [0009], meeting the limitation of claim 1, but does not explicitly teach what the composition of an aluminum alloy metal bond matrix would be. 
Ramanath does teach that the core material aluminum alloy can be aluminum 6065 [0028], and Ellingson, which teaches a similar method of producing an abrasive tool comprising an abrasive rim  (wherein the method includes pre-forming a core and forming an abrasive rim on said core in a hot-pressing step [Col 8, line 48 – 64], and wherein the abrasive rim comprises abrasive grains and metal bond powders [Col 8, line 53 – 56]) states that the metal bond powders used for bonding the super abrasives to the core should be suitable for forming a diffusion or other chemical or physical bond and in particular have a similar melting point [Col 3, line 56 – 63].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ramanath and set the aluminum alloy composition of the core and the abrasive rim metal bond material to aluminum 6065 composition, such that the metal bond material and the core have a similar melting point, as discussed by Ellingson. As disclosed in Ellingson, this helps form a diffusion, physical, or chemical bond at that interface of the abrasive rim and the core, during the sinter-pressing. Given that Ramanath and Ellingson are directed to producing grinding wheels via bonding of a core and abrasive rim, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings to produce predictable results. 
As disclosed by MatWeb, Aluminum 6065 contains copper [see MatWeb, page 1] and it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the modified method of Ramanath of using aluminum 6065 for the core and metal bond material composition, and controlled the composition to the Aluminum 6065 composition as disclosed by MatWeb, with a reasonable expectation of success in achieving predictable results.

	Ramanath in view of Ellingson and Matweb does not explicitly teach including a lubricant. 

Lefebvre teaches a method of producing aluminum-based powder compacts including those of similar composition to aluminum 6065 [Col 4, line 15 – 16] with increased mechanical strength using lubricated aluminum powder compositions [Col 2, line 20 – 23; Title]. Lefebvre teaches that an included lubricant can provide lubrication during compaction and that said lubricant can be included with the aluminum powder in an amount of 0.1 – 3 wt% (and the aluminum is at least 50 wt%), which overlaps with the claimed range [Col 3, line, 7 – 8 and 26 – 32]. 
The compacted powder is then subjected to de-lubrication in order to prevent the reaction of the aluminum with the lubricant during sintering [Col 1, line 45 – 51]. Lefebvre teaches a complete delubrication is done at a temperature range of 400 – 450°C for 10 – 120 minutes [Col 3, line 49 – 58], which overlaps with the claimed ranges of claim 7 and also teaches that the press-sintering that takes place after is performed in an inert atmosphere, and explicitly teaches nitrogen [Col 3, line 62 – 65 and Col 4, line 33 – 35], meeting claim 6. 
Finally, Lefebvre also teaches that following the press-and-sintering, a post-consolidation heat-treatment is performed such as a solution treatment and quenching in water [Col 3, line 65 – 66; and Col 4, line 40 – 43], meeting the claimed limitations of sintering and cooling of claim 8 and claim 9. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Ramanath and included a lubricant and subsequent delubrication, as taught by Lefebvre to achieve predictable results. As taught by Lefebvre, the method as taught allows for the production of aluminum powder compacts with increased strength, the lubricant improves compaction by improving lubrication, and delubrication prevents the lubricant from reacting with the aluminum during subsequent sintering. Further still, given that Ramanath and Lefebvre include heat treatment/production of 6000 series aluminum, a person of ordinary skill in the art would have reasonable expectation of success. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ramanath and included a post-sinter/compaction heat treatment step in order to modify the properties (i.e. “T” treatments) as taught by Lefebvre. Given that Ramanath and Lefebvre include heat treatment/production of 6000 series aluminum, a person of ordinary skill in the art would have reasonable expectation of success in achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 
Lastly, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 2 – 4, 11 – 13, 20, and 23 – 25, Ramanath in view of Ellingson and MatWeb, and in further view of Lefebvre, teaches the invention as applied above in claim 1. As disclosed by MatWeb, Aluminum 6065 has the following composition, which overlaps with the claimed ranges. 
Element
Claimed Invention
Aluminum 6065 (MatWeb)
Relationship
Magnesium (Mg)
0.1 – 5% (claim 2)
0.1 – 4% (claim 23)
0.8 – 1.2 mass%
Falls within
Silicon (Si)
0.1 – 20% (claim 3, 11)
0.1 – 17% (claim 24)
0.4 – 0.8 mass% 
Falls within
Zinc (Zn)
0.1 – 10% (claims 4, 12, 13)
0.1 – 8% (claim 25)
0 – 0.25 mass%
Overlaps
Copper (Cu)
0.1 – 10% (claim 20)
0.15 – 0.4 mass%
Falls within
Aluminum (Al)
At least 70 wt%
94.4 – 98.15 mass%
Falls within

Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5, Ramanath in view of Ellingson and MatWeb, and in further view of Lefebvre, teaches the invention as applied above in claim 1. Ramanath teaches that the sintering temperature for the metal bond matrix is typically 370 – 795 °C for at least 5 minutes, which overlaps with the claimed range [0024, claim 3], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 21, Ramanath in view of Ellingson and MatWeb, and in further view of Lefebvre, teaches the invention as applied above in claim 1. Ramanath teaches that hot pressing, cold pressing, and hot coining of the grinding (wheels) can be performed in a steel mold [0029], meeting the claimed limitation. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US2003/0097800) in view of Ellingson (US 5,891,206, cited in IDS 1/16/20 as EP0876876) and MatWeb (Aluminum 6065 Compositional Spec, NPL, 2009), and in further view of Lefebvre (US 5,951,737, as cited in the office action of 08/27/2021), as applied to claim 1 above, in further view of ASM Handbook (“Atomization,” NPL, 2015)

Regarding claim 22, Ramanath in view of Ellingson and MatWeb, and in further view of Lefebvre, teaches the invention as applied above in claim 1. Ramanath in view of Ellingson and MatWeb, and in further view of Lefebvre, do not explicitly teach using air atomization to form the aluminum powder.
The ASM Handbook discloses that aluminum powder is commonly produced by air-atomization in large quantities in addition to other metals including zinc, tin, and lead. [page 66, left col, middle].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ramanath as modified, and used aluminum powder that was produced by air-atomization. As disclosed by the ASM Handbook, aluminum powder is commonly produced by air atomization in large quantities globally, and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in using air atomization aluminum powder in the method of Ramanath. 

Response to Arguments
Applicant's amendments, and arguments thereto, have been fully considered and have overcome the previous rejection of;
Claims 1 – 4, 11 – 13, and 19 – 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ellingson (US 5,891,206).
Claims 5 and 14 – 16 under 35 U.S.C. 103 over Ellingson (US 5,891,206) 
Claims 5 – 9 and 14 – 18 under 35 U.S.C. 103 over Ellingson (US 5,891,206) in further view of Lefebvre (US 5,951,737) 
Claim 10 under 35 U.S.C. 103 over Ellingson (US 5,891,206) in view of Yamaguchi (US2001/0011004)
The examiner agrees that Ellingson does not explicitly teach using the same mold for the pressing and pressing-sintering step. 
	
However, upon further consideration, a new rejection is made of; 
Claims 1 – 13, 19 – 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US2003/0097800) in view of Ellingson (US 5,891,206) and MatWeb (Aluminum 6065 Compositional Spec, NPL, 2009), and in further view of Lefebvre (US 5,951,737)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735